Case 1:20-cr-10128-MLW Document 96 Filed 12/01/20 Page 1 of 3

UNITED STATES DISTRICT COURT

 

DISTRICT OF MASSACHUSETTS
)
UNITED STATES OF AMERICA ay
)
v. )
) Crim. No. 1:20-cr-10128-MLW
KEENAM PARK, )
Defendant }
)
)

 

AF F DEFENDANT, KEE
NOW COMES, Keenam Park (hereinafter “Mr, Park”), who submits this swom Affidavit

pursuant fo this Honorable Court’s Order dated August 18, 2020, See Dit. 56.

1, Keenam Park, having been duly sworn, hereby state the following under pains and
penalties of perjury: ; .
1. Ihave reviewed this Honorable Court’s Order dated August 18, 2020. |
2. I am in continued compliance with each of the conditions of the Third Amended
Order Setting Conditions of Release, dated August 14, 2020, Dkt. 53, as well the
Fourth Am ended Order Setting Conditions of Release, dated November 3, 2020,
Dit. 89, including but not limited to: 7 ;
a. the condition that I will not solicit money from anyone for any purpose;
b. not engage in any business directly or indirectly;
c. will continue to reside at 61 Hundreds Road, Wellesley, Massachusetts
02481, with Hyoyoung Seo, Yoo Jeon Kim, and their family; and,

d. I willnot engage in any conduct prohibited by the conditions of my release.

 
 

 

Case 1:20-cr-10128-MLW Document 96 Filed 12/01/20 Page 2 of 3

2020.

Respectfully Submitted, Under the Pains and Penalties of Perjury, this 1 day of December,

 
Case 1:20-cr-10128-MLW Document 96 Filed 12/01/20 Page 3 of 3

CERTIFICATE OF SERVICE

I, Paul J. Andrews, hereby certify that a true and accurate copy of this document, and all
supporting documents, if any, have been delivered by ECF upon all parties registered with
CM/ECF in this matter on the date above.

/s/ Paul J_ Andrews
Paul J. Andrews
